DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 08/27/2022 is acknowledged.

Response to Amendment
Applicant's amendment to the claims filed on 08/27/2022 has been acknowledged and entered. Claims 1-14 have been cancelled and new claims 21-34 have been added. Non-final office action on the merits is as follows: 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 16, 19, 21 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent Pub. No. 2017/0033043, from hereinafter “Lin”) in view of Yatsuda et al. (U.S. Patent Pub. No. 2018/0158693, from hereinafter “Yatsuda”).
Regarding Claim 15, Lin in Fig. 1-9 teaches a method comprising forming a conductive layer (90) over a dielectric layer (60; Fig. 1); forming a plurality of openings (100) in the conductive layer to form a plurality of portions of the conductive layer (Fig. 2); forming a dielectric foam-like material in the openings (200; Fig. 5) and curing (300) the foam material to form a dielectric foam (Fig. 9, ¶’s 0014-0039). 
Lin is silent with regards to teaching the steps of forming a dielectric material in the openings, forming a foam material from the dielectric material wherein the foam material comprises a plurality of fluid gaps filled with carbon dioxide gas and then curing. 
Yatsuda in Fig. 1 teaches a similar method including forming a dielectric material (20); forming a foam material from the dielectric material, wherein the foam material comprises a plurality of fluid gaps filled with carbon dioxide gas; and curing the foam material to form a dielectric foam (¶’s 0029-0041). 
In view of the teachings of Yatsuda, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Lin to include the steps of forming a dielectric material in the openings, forming a foam material from the dielectric material wherein the foam material comprises a plurality of fluid gaps filled with carbon dioxide gas and then curing because these are well known steps in the art used to form low-k dielectric between conductive layers in interconnection structure as it is often desired that these layers be porous and provide the desired electrical and mechanical properties to be surrounding metal lines and vias. 
Regarding Claim 16, Lin teaches a barrier layer (110) on the plurality of portions of the conductive layer, wherein the dielectric material is formed on the barrier layer (Fig. 3; ¶ 0022).
Regarding Claim 19, as in the combination above, Yatsuda teaches wherein forming a foam material comprises introducing water vapor into the dielectric material, wherein the water vapor reacts with an isocyanate group to from an amine and carbon dioxide gas (Fig. 1C). 
Regarding Claim 21, Lin in Fig. 1-9 teaches depositing a dielectric material (200) over one or more transistors (60), wherein the dielectric material is deposited between portions of a conductive layer (90) wherein the dielectric layer is a foam-like material and performing a curing process on the foam-like material to form a dielectric foam (Fig. 9, ¶’s 0014-0039).
Lin fails to specifically teach wherein the dielectric material includes a monomer having an isocyanate group, performing a foaming process on the dielectric material to form a foam material; and then curing to form a dielectric foam. 
Yatsuda teaches a similar method comprising depositing a dielectric material (20), the dielectric material includes a monomer having an isocyanate group (Fig. 1B); performing a foaming process on the dielectric material to form a foam material (Fig. 1C) and then curing to form a dielectric foam (¶’s 0029-0041). 
In view of the teachings of Yatsuda, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Lin to include the specific steps of wherein the dielectric material includes a monomer having an isocyanate group, performing a foaming process on the dielectric material to form a foam material; and then curing to form a dielectric foam because these are well known steps in the art used to form low-k dielectric between conductive layers in interconnection structure as it is often desired that these layers be porous and provide the desired electrical and mechanical properties to be surrounding metal lines and vias. 
 Regarding Claims 28-30, as in the combination above, Yatsuda teaches wherein the isocyanate group of the monomer of the dielectric material has a structure of R-N=C=O and more specifically wherein group R of the structure R-N=C=O has a structure of as claimed and wherein the monomer of the dielectric material further comprises epoxide, amine, carbonic acid, anhydrate, or hydroxyl terminated functional groups. (Fig. 5-6; ¶’s 0033-0062). 
Regarding Claim 31, Lin in Fig. 1-9 teaches a method, comprising: forming one or more transistors over a substrate (60; Fig. 1); forming a conductive layer (90) over the one or more transistors (Fig. 1); forming a plurality of openings (100) in the conductive layer to form a plurality of portions of the conductive layer (Fig. 2); depositing a dielectric material (200) in the openings (Fig. 5) and curing to form a foam material (Fig. 9, ¶’s 0014-0039).
Lin fails to specifically teach introducing water vapor into the dielectric material to form a foam material and then curing to form a dielectric foam. 
Yatsuda teaches a similar method comprising depositing a dielectric material (20; Fig. 1A-B), introducing a water vapor into the dielectric material to form a foam material (Fig. 1C); and then curing to form a dielectric foam (Fig. 1D; ¶’s 0029-0041). 
In view of the teachings of Yatsuda, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Lin to include the specific steps of introducing water vapor into the dielectric material to form a foam material and then curing to form a dielectric foam because these are well known steps in the art used to form low-k dielectric between conductive layers in interconnection structure as it is often desired that these layers be porous and provide the desired electrical and mechanical properties to be surrounding metal lines and vias. 
Regarding Claim 32, as in the combination above, Yatsuda teaches wherein the dielectric material is deposited by a flowable chemical-vapor deposition process (¶ 0030).

Claim(s) 17, 20, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Yatsuda above, and further in view of Lee et al. (U.S. Patent Pub. No. 2014/0264908, from hereinafter “Lee”).
Regarding Claim 17, Lin as modified by Yatsuda fails to specifically teach performing a planarization process to the dielectric foam.
Lee teaches a similar method a forming a similar dielectric foam (200) and further performing a planarization process to the dielectric foam (Fig. 9; ¶’s 0029-0030). 
In view of the teachings of Lee, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Lin as modified by Yatsuda to include performing a planarization process to the dielectric foam because this is an obvious next step in the process flow as one of ordinary skill would want to expose the conductive structure to make electrical connection to subsequently formed conductive structures.
Regarding Claim 20, as in the combination above, Lin teaches curing the foam material wherein the dielectric foam has a lower k value than that of the dielectric material (¶ 0039) but Lin as modified by Yatsuda fails to specifically teach curing at a temperature of about 100°C to 200°C.
Lee teaches a similar method a forming a similar dielectric foam (200) and further curing at a temperature of about 100°C to 200°C (Fig. 9; ¶’s 0029). 
In view of the teachings of Lee, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Lin as modified by Yatsuda to include curing at a temperature of about 100°C to 200°C because choosing an optimum temperature range is well within the ordinary skill of one in the art and choosing one in the range as claimed would be desired as it would not be too high so that it damage other parts of the semiconductor device or the foam dielectric layer formed.
Regarding Claim 33, Lin as modified by Yatsuda fails to specifically teach wherein the dielectric material has a thickness ranging from about 120 Angstroms to about 240 Angstroms.
Lee teaches a similar method of forming a dielectric wherein the dielectric material used has a thickness of less than 5000 angstroms (¶ 0017).
In view of the teachings of Lee, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Lin as modified by Yatsuda to include wherein the dielectric material has a thickness ranging from about 120 Angstroms to about 240 Angstroms because choosing a desired thickness of the dielectric layer would have to be done in relation to the other elements in the device and as device continue to trend towards miniaturization choosing a thickness in the range as claimed is well within the capabilities of one of ordinary skill in the art. 
Regarding Claim 34, Lin as modified by Yatsuda above fails to specifically teach performing a planarization process to remove a portion of the dielectric foam formed on the portions of the conductive layer.
Lee teaches a similar method a forming a similar dielectric foam (200) and further performing a planarization process to remove a portion of the dielectric foam formed on the portions of the conductive layer (180; Fig. 9; ¶’s 0029-0030). 
In view of the teachings of Lee, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Lin as modified by Yatsuda to include performing a planarization process to remove a portion of the dielectric foam formed on the portions of the conductive layer because this is an obvious next step in the process flow as one of ordinary skill would want to expose the conductive structure to make electrical connection to subsequently formed conductive structures.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Yatsuda and Lee above, and further in view of Lin et al. (U.S. Patent Pub. No. 2016/0043035, from hereinafter “Fu”).
Regarding Claim 18, Lin as modified by Yatsuda and Lee above fails to specifically teach forming an etch stop layer on the dielectric foam, the plurality of portions of the conductive layer, and the barrier layer.
Fu teaches a similar method including forming an etch stop layer (64) on a dielectric (62), a plurality of portions of a conductor layer (34) and a barrier layer (28; ¶’s 0020; Fig. 7). 
In view of the teachings of Fu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Lin as modified by Yatsuda and Lee above to include forming an etch stop layer on the dielectric foam, the plurality of portions of the conductive layer, and the barrier layer because the etch stop layer will help to protect these features when other elements such as conductive vias and wires are be formed thereon on as shown for example by Fu. 

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Yatsuda above, and further in view of You et al. (U.S. Patent Pub. No. 2021/0317580, from hereinafter “You”).
Regarding Claim 26, Lin as modified by Yatsuda above fails to teach the foaming process is performed at a chamber pressure ranging from about 2 ATM to about 5 ATM.  
You teaches a similar method including forming a dielectric foam (206) where a treatment process is performed at a chamber pressure ranging from about 2ATM to about 5ATM (Fig. 2E-F; ¶ 0044). 
In view of the teachings of You, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Lin as modified by Yatsuda above to include that the foaming process is performed at a chamber pressure ranging from about 2 ATM to about 5 ATM because choosing a desired atmosphere pressure is well within the ordinary skill of one in the art and choosing one in the range as claimed would allow the dielectric material to form the foam material as desired. 
Regarding Claim 27, as in the combination above, Yatsuda teaches wherein the foaming process is performed at a processing temperature ranging from about 70 degrees Celsius to about 150 degrees Celsius (¶ 0037). 

Allowable Subject Matter
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular the prior art of record fails to specifically teach wherein the dielectric material has a thickness substantially less than a thickness of the portions of the conductive layer. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        December 17, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894